DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment after final has been entered and the terminal disclaimer filed 10 March 2021 has been accepted.  The obvious double patenting rejections given in sections 4 and 5 of the final office action mailed 10 November 2020 are withdrawn in view of the acceptance of the disclaimer.  The finality of the office action mailed 10 March 2021 is withdrawn in view of the art rejection given below. 

Claims 13-19, 21 and 23-27 are allowed.  The previous indication of allowability of claims 4-12 and 22 is withdrawn after a detailed review of the file history done in preparation for a potential allowance of the instant application.  The deletion of the phrase “wherein the outer stratum is smooth” from claim 4 in the amendment filed 03 August 2020 is contrary to the arguments advanced by applicant in the grandparent 14/153,260 application to overcome the rejections based on the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S. 7,763,134 B1) in view of Finestone et al. (U.S. 5,565,252).
     Kumar teaches using a film which maybe polyester joined to a fibrous glass mat by a hot melt adhesive and laminated as a facer to a gypsum wall board (abstract, col. 2, lines 20-30, col. 4, lines 60-65 and col. 5, lines 45-50). The plastic film maybe perforated to allow ventilation of the moisture in the gypsum layer (col. 4, lines 20-25).  Finestone et al. teaches corona discharge treatment of a plastic film to better join it with adhesives (col. 3, lines 50-65).  The instant invention claims a gypsum wall board with outer fiber mats with a PET film, with the film being treated by corona discharge. 
It would have been obvious to one of ordinary skill in the art to have made the polyester film of Kumar out of PET in order to have an economical strong film.  It further would have been obvious to have treated the polyester film of Kumar et al. with a corona discharge to enhance adhesion because of the teachings of Finestone et al.  Regarding the claimed method step sequence, Kumar teaches bonding of the mat layer and film with adhesive then joining of the facer laminate to a wet gypsum core (col. 4, lines 50-69). 

Applicant’s arguments with respect to claims 4-12 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783